FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    August 10, 2021

                                  No. 04-21-00110-CV

              IN RE GREAT PLAINS MANAGEMENT CORPORATION,

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI19936
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
      The motion to take judicial notice filed by appellee Great Plains Management
Corporation is CARRIED WITH THE APPEAL.



                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court